Name: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Canberra- multichannel analyzer, model 8600' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  environmental policy;  natural and applied sciences;  tariff policy
 Date Published: 1980-12-31

 Avis juridique important|31980D134880/1348/EEC: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Canberra- multichannel analyzer, model 8600' may not be imported free of Common Customs Tariff duties Official Journal L 384 , 31/12/1980 P. 0014 - 0014COMMISSION DECISION of 22 December 1980 establishing that the apparatus described as "Canberra - multichannel analyzer, model 8600" may not be imported free of Common Customs Tariff duties (80/1348/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as, amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 14 July 1980, the Government of the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Canberra - multichannel analyzer, model 8600", to be used in instrumental neutron-activation analysis in the field of environmental analysis and monitoring, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus. of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 December 1980, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is a multichannel analyzer; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Canberra - multichannel analyzer, model 8600", which is the subject of an application by the Government of the Federal Republic of Germany of 14 July 1980, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.